Citation Nr: 0814165	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for left knee bursitis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus and, if so, whether entitlement to service 
connection for tinnitus is warranted.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left shoulder condition and, if so, whether entitlement to 
service connection for a left shoulder condition is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to November 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In a December 2004 rating decision, the RO increased the 
rating for the veteran's service-connected left knee bursitis 
to 10 percent, effective from April 22, 2003.  As that award 
was not a complete grant of benefits, the issue remained in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2006, the veteran filed a notice of disagreement with 
respect to a June 2006 rating decision regarding the issue of 
entitlement to service connection for a right knee disorder.  
The RO issued a Statement of the Case (SOC) in January 2007, 
which included the issue of entitlement to service connection 
for right knee disorder.  The veteran did not file a timely 
substantive appeal with respect to the issue of entitlement 
to service connection for right knee disorder.  As a 
substantive appeal was not filed, the issue of entitlement to 
service connection for a right knee disorder is not before 
the Board for appellate review.

In February 2007, the veteran filed a notice of disagreement 
with respect to the RO's June 2006 rating decision regarding 
the veteran's claim of entitlement to service connection for 
a low back condition to include as secondary to the service-
connected left knee bursitis.  The RO issued a SOC regarding 
the issue of entitlement to service connection for a low back 
condition to include as secondary to the service-connected 
left knee bursitis in August 2007.  The veteran did not file 
a substantive appeal with respect to the issue of entitlement 
to service connection for a low back condition to include as 
secondary to the service-connected left knee bursitis.  As a 
substantive appeal was not filed, the issue of entitlement to 
service connection for a low back condition to include as 
secondary to the service-connected left knee bursitis is not 
before the Board for appellate review.

The veteran was scheduled for a Travel Board Hearing before 
the Board in February 2008; however he could not appear due 
to a death in the family.  Under the applicable regulation, 
if an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2007).  
As the veteran did not request to reschedule the hearing, the 
request for a hearing is considered withdrawn.

The issues of entitlement to an initial evaluation in excess 
of 10 percent disabling for left knee bursitis and whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a left 
shoulder condition and, if so, whether entitlement to service 
connection for a left shoulder condition is warranted are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service 
connection for tinnitus.  The veteran was notified of the 
decision and of his appellate rights in September 2003, but 
did not file an appeal.

2.  The evidence received subsequent to the August 2003 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for tinnitus.

3.  The veteran's tinnitus is related to military service.

CONCLUSIONS OF LAW

1.  The RO's August 2003 decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2007).

2.  The evidence received since the August 2003 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for tinnitus, is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Tinnitus was incurred in active duty service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen the Claim of Service Connection for 
Tinnitus

In an August 2003 rating decision, the RO denied service 
connection for tinnitus finding that there was no evidence 
that the veteran was diagnosed with tinnitus.  The evidence 
of record at the time of the August 2003 rating decision 
included some service medical records, submitted by the 
veteran; and VA outpatient treatment records dated January 
2002 to November 2002.

The veteran did not file an appeal of the August 2003 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the August 2003 rating decision, VA outpatient 
treatment records dated August 2004 to June 2007 and service 
medical records dated in February 1997 and November 2001 were 
associated with the claims folder.  The VA outpatient 
treatment records are both new and material are both new and 
material in that they provide a diagnosis of tinnitus.  In 
light of the basis for the RO's August 2003 determination, 
this evidence raises a reasonable possibility of 
substantiating the claim.  Thus, the evidence is "new and 
material" under the provisions of 38 C.F.R. § 3.156(a), and 
the claim is reopened.

II. Service Connection for Tinnitus

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 
(2007)(citing 38 C.F.R. § 3.303(b) (2006)); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).

Continuity of symptomatology may be established if a veteran 
can demonstrate (1) the condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomology; and (3) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomology.  Savage, 10 Vet. App. at 495- 
96.

The United States Court of Appeals for Veterans Claims 
(Court) has in the past noted that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay testimony, however, is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran seeks service connection for tinnitus.  The 
veteran contends that his tinnitus is due to in-service noise 
exposure as an Aviation Ordnance Technician while in service.

The veteran's DD214 reveals that the veteran's primary 
specialty was "Aviation Ordnance System Technician" for 4 
years and 1 month.

The veteran reported, in his initial claim, that he has had 
ringing in his ears since July 1997.  The Board notes that 
the veteran is competent to report the symptom of ringing in 
his ears.  See Layno v. Brown, 6 Vet. App. 465 (1994).

In August 2006, the veteran was provided a VA outpatient 
audiological examination.  The veteran indicated that while 
in service he worked close to the flight line for over one 
year.  He stated that after service he worked in a warehouse 
for three years that was not often loud and that he had had 
no recreational noise exposure.  The audiologist diagnosed 
the veteran with bilateral tinnitus.

In a VA outpatient treatment note dated in March 2006, the 
veteran was diagnosed with chronic tinnitus and the veteran 
reported that he suffered from tinnitus since 1998.  In a VA 
outpatient treatment noted dated in October 2006, the veteran 
was diagnosed with chronic tinnitus.

In this case, the veteran has a current diagnosis of tinnitus 
by a VA audiologist, evidence has been presented that the 
veteran was exposed to loud noise as an Aviation Ordnance 
Technician close to the flight line while in service, 
evidence has been presented that the onset of the veteran's 
tinnitus occurred in service in July 1997, and evidence of 
record indicates that the veteran has had a continuity of 
symptomology since service.  Therefore, the Board finds that 
service connection is warranted for the veteran's tinnitus.

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal in regard to the issue of 
entitlement to service connection for tinnitus.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  
ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for tinnitus, the 
application to reopen that claim is granted.

Entitlement to service connection for tinnitus, is granted.


REMAND

A. Initial Disability Evaluation for Left Knee Bursitis.

The veteran seeks an initial, compensable, disability 
evaluation for service-connected left knee bursitis.

The most recent VA examination evaluating the veteran's left 
knee was performed in May 2006.  Subsequently, the veteran 
reported in a statement dated in February 2008 that he had 
"recently been to the VA hospital in West Palm Beach, FL 
because of increased problems with my left knee."  As such, 
the Board has no discretion and must remand this matter to 
afford the veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his left knee bursitis.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

The February 2008 statement reveals that the veteran was 
treated at the VA hospital in West Palm Beach, FL 
"recently."  There are no VA medical or treatment records 
associated with the claims folder dated since June 2007.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. § 
5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body. Accordingly, the AMC 
should attempt to obtain VA clinical records pertaining to 
treatment for the veteran's service-connected left knee 
bursitis that are dated since June 2007.

B. Application to Reopen Claim for Service Connection for a 
Left Shoulder Condition and Entitlement to Service Connection 
for a Left Shoulder Condition.

The veteran seeks to reopen a claim for service connection 
for left shoulder condition.

The Board notes that in August 2003 the RO denied the 
veteran's claim of entitlement to service connection for a 
left shoulder condition.  The veteran did not file an appeal 
regarding this rating decision.  Subsequently, in October 
2005, the veteran filed an application to reopen his claim 
for service connection for a left shoulder condition.  In 
June 2006, the RO denied the veteran's claim of entitlement 
to service connection for a left shoulder condition.  The 
veteran filed a notice of disagreement with the RO's decision 
in July 2006 and in January 2007 the RO issued the veteran a 
SOC on the issue of entitlement to service connection for 
left shoulder condition.  Thereafter, the veteran submitted a 
timely substantive appeal on a VA Form 9 which indicated on 
the reverse that he was appealing his "shoulder issues."  
The Board therefore finds that the issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for a left shoulder 
condition and if so whether entitlement to service connection 
for a left shoulder condition is warranted is before the 
Board.

The veteran, in his statements, indicated that he served as 
part of the Marine Security Guard detachment in New Delhi, 
India.  The veteran's service medical records (SMRs) from 
this time period have not been associated with the claims 
folder.  A review of the claims folder reveals that requests 
for these records were made to the Marine Corps Reserve 
Support Command in Kansas City, Missouri, in September 2006 
and April 2007.  To date there has been no response to these 
requests and the veteran's SMRs from this period of service 
have not been associated with the claims folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. § 
5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, this 
issue must be remanded for additional attempt to be made to 
obtain complete SMRs for the veteran.

In addition, the Board notes that the RO received VA medical 
records documenting treatment for a left shoulder condition 
from October 2006 to June 2007, after the issuance of the SOC 
and prior to the appeal being certified and transferred to 
the Board in December 2007.

VA regulations provide that upon receipt of additional 
pertinent evidence after a SOC or the most recent 
Supplemental Statement of the Case (SSOC) has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board, the agency of original 
jurisdiction will furnish the veteran and his representative 
a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31.  

Review of the record reveals that the veteran was not issued 
a SSOC after the RO's receipt of the aforesaid evidence.  The 
matter must therefore be remanded for compliance with 38 
C.F.R. § 19.31.  On remand, the RO must issue a SSOC that 
includes consideration of these records.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims folder complete service 
medical records (SMRs) for the veteran.  
Specifically, the veteran's SMRs from his 
service as part of the Marine Security 
Guard detachment in New Delhi, India, 
should be obtained and associated with 
the claims folder.  A request should be 
made to the Marine Corps Reserve Support 
Command in Kansas City, Missouri, and any 
other appropriate agencies, to obtain the 
veteran's complete SMRs

2.  Obtain medical treatment records 
pertaining to the veteran from the West 
Palm Beach, FL VA Medical Center that are 
dated from June 2007, to the present.  
Also attempt to obtain any other evidence 
that is identified by the veteran as 
relevant during the course of the remand, 
provided that any necessary authorization 
forms are provided.

3.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his post-operative 
left knee functional impairment.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner must assess the severity of 
the veteran's post-operative functional 
impairment, and include a discussion as 
to whether the veteran experiences 
recurrent subluxation or lateral 
instability and, if so, whether it is 
slight, moderate or severe in degree.  
The examiner should report the ranges of 
flexion and extension.  The examiner 
should state whether the disability is 
manifested by weakened movement, excess 
fatigability, incoordination or pain on 
movement.  The examiner should also 
report whether the veteran has dislocated 
cartilage, episodes of locking, pain, and 
effusion into the joint.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
must provide a complete rationale for any 
stated opinion.

4.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted in full, the veteran and his 
representative must be issued a SSOC and 
provided an opportunity to respond.  The 
SSOC must include a review of the 
evidence added to the claims folder 
subsequent to the issuance of the last 
SOC in regard to the issue of whether new 
and material evidence has been presented 
to reopen a claim of entitlement to 
service connection for a left shoulder 
condition and, if so, whether entitlement 
to service connection for a left shoulder 
condition is warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


